Case 3:19-cr-00197-BJD-JBT Document 1 Filed 10/31/19 Page 1 of 3 PagelD 1

F
cuenk st =D
IDLE pyc, DIS
UNITED STATES DISTRICT COURT itis Oisreray geet COupr
MIDDLE DISTRICT OF FLORIDA ONVILLE py ony ttOn
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO, 33 (4-cr-1A 71s SATB

18 U.S.C. § 1040
JESSICA ANN SMOTHERS
a/k/a Annabella Oxendine
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about September 22, 2017, in the Middle District of Florida, and

elsewhere, the defendant,

JESSICA ANN SMOTHERS
a/k/a Annabella Oxendine,

knowingly made a materially false, fictitious, and fraudulent statement and
representation, in any matter involving any benefit authorized, transported,
transmitted, transferred, disbursed, and paid, in and affecting interstate
commerce, said benefit being a record, voucher, payment, money, and thing
of value of the United States and of the Federal Emergency Management
Agency (FEMA), a department and agency of the United States, in connection
with a major disaster declaration under Title 42 of the United States Code, in

that the defendant made a fraudulent application for assistance from FEMA’s
Case 3:19-cr-00197-BJD-JBT Document1 Filed 10/31/19 Page 2 of 3 PagelD 2

Individuals and Households Program for Hurricane Irma in which the
defendant falsely represented that due to storm damage to her primary
residence, she was in need of rental assistance, that is, money, in order to pay
for a rental property located on Lonnie Crews Road, Fernandina Beach,
Florida.

In violation of 18 U.S.C. § 1040.

A TRUE BILL,

Ls 1.

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

By Vow CO. tee

Kevin C. Frein
Assistant United States Attorney

Kelly Kara
Assistant United States Attorney
Deputy Chief, Jacksonville Division
FORM OBD-34
10/15/19 Revised

Case 3:19-cr-00197-BJD-JBT Document 1 Filed 10/31/19 Page 3 of 3 PagelD 3
No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

 

THE UNITED STATES OF AMERICA
Vs.

JESSICA ANN SMOTHERS,
a/k/a Annabella Oxendine

 

 

INDICTMENT

Violations: 18 U.S.C. § 1040

 

 

A true bill,

Hr 9 a.

Forepéson

 

 

Filed in open court this Slot day

of October, 2019.

TJnacuS Pun ol

Clerk

 

 

 

Bail $

 

 

 

GPO 863 525
